Citation Nr: 0403253	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  03-03 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death, to include entitlement to Dependency and 
Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.  

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under 38 U.S.C.A. Chapter 35.  

3.  Entitlement to a nonservice-connected pension, for 
accrued benefits purposes.  

4.  Entitlement to improved death pension benefits.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from July 1943 to 
March 1946.  The veteran died in September 1998, and the 
appellant is his surviving spouse.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a November 1999 rating decision by the Portland, Oregon, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to service connection for cause of the 
veteran's death, DEA under 38 U.S.C.A. Chapter 35, accrued 
benefits, and a death pension.  

Appellate consideration of the issue of entitlement to 
improved death pension benefits will be deferred pending 
completion of the development requested in the REMAND portion 
of this decision.  


FINDINGS OF FACT

1.  The veteran died in September 1998; the September 1998 
death certificate states that the immediate cause of death 
was hepatic failure due to or as a consequence of carcinoma 
of the liver.  



2.  The evidence shows no manifestation of hepatic failure, 
carcinoma of the liver, diabetes mellitus, or any liver or 
cardiovascular disability in service or within one year after 
service and includes no medical opinion that hepatic failure, 
carcinoma of the liver, diabetes mellitus, or any liver or 
cardiovascular disability resulted from an event in service.  

3.  At the time of the veteran's death in September 1998, 
service connection was in effect for no disabilities, and the 
only pending claim was for a nonservice-connected pension.  

4.  The veteran served on active duty at least 90 days during 
World War II, and he was permanently and totally disabled 
from nonservice-connected advanced cirrhosis of the liver 
with hepatic encephalopathy at the time of his death in 
September 1998.  

5.  In 1998, the veteran's family had countable income of 
$9,659 and unreimbursed medical expenses of $5,391.  


CONCLUSIONS OF LAW

1.  Service connection for cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 501, 1110, 1131, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.311, 
3.312 (2003).  

2.  The requirements for establishing entitlement to DIC 
under 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. §§ 1318, 
5107 (West 2002); 38 C.F.R. §§ 3.22, 4.16 (2003).  

3.  The requirements for establishing entitlement to DEA 
under 38 U.S.C.A. Chapter 35 are not met.  38 U.S.C.A. 
§§ 3500, 3501, 3510, 3531 (West 2002); 38 C.F.R. § 21.3020, 
21.3021 (2003).  

4.  The requirements for establishing entitlement to a 
nonservice connected pension, for accrued benefits purposes, 
are met.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.271, 
3.272, 3.321(b)(2), 3.340, 3.342, 4.15, 4.17 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Fulfillment of VA's duty to assist and inform the 
appellant

The first three claims may be adjudicated on the merits 
because the VA has fulfilled its duty to assist and inform 
the appellant in the development of the claims in compliance 
with The Veterans Claims Assistance Act of 2000.  The VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the VA.  
38 U.S.C.A. § 5103A (West 2002).  The VA shall also notify 
the claimant and the claimant's representative, if any, of 
the evidence that is necessary to substantiate the claims, 
which evidence the claimant is to provide, which evidence the 
VA will attempt to obtain for the claimant, and the period of 
time in which the appellant is allowed to respond to notices.  
See 38 U.S.C.A. § 5103(a) (West 2002); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  

The RO obtained the veteran's death certificate and the 
available service medical records and medical records from 
the identified health care providers.  The appellant also 
filed several lay statements with the RO, and her February 
2003 substantive appeal declined the opportunity for a 
hearing before the Board.  

A July 2002 letter from the United States Army Radiation 
Standards and Dosimetry Laboratory and a December 2002 
statement of the case informed the appellant of applicable 
laws and regulations, including applicable provisions of The 
Veterans Claims Assistance Act of 2000, the evidence needed 
to substantiate the claims, and which party was responsible 
for obtaining the evidence.  In these documents, the VA 
informed the appellant that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from the identified private 
health care providers.  The appellant was informed that it 
was her responsibility to identify health care providers with 
specificity and that it still remained her ultimate 
responsibility to obtain any lay statements and private 
medical evidence needed to support the claims.  The July 2002 
letter informed the appellant that it had researched the 
files for records of exposure to ionizing radiation for the 
veteran and that it was unable to locate any records for him.  

It has been more than a year since the July 2002 Army letter 
and the December 2002 statement of the case, and during this 
entire time, the appellant has had the opportunity to present 
evidence that will be considered in this appeal.  Therefore, 
the VA has allowed the appellant the appropriate response 
time as mandated in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  

The VA has fulfilled its duty to assist and inform the 
appellant.  She was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claims.  She was told which party was responsible for 
obtaining the evidence and provided ample opportunity to 
present such evidence, and the VA has obtained the identified 
pertinent records in its possession or confirmed the 
unavailability of such.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  


II.  Entitlement to service connection for cause of the 
veteran's death

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was a principal or 
contributory cause of death.  See 38 C.F.R. § 3.312(a).  A 
service-connected disability will be considered a principal 
cause of death if it was the immediate or underlying cause of 
death or was etiologically related to the immediate or 
underlying cause of death.  See 38 C.F.R. § 3.312(b).  A 
service-connected disability will be considered a 
contributory cause of death if it was not inherently related 
to the principal cause of death but contributed substantially 
or materially to the production of death.  See 38 C.F.R. 
§ 3.312(c)(1).  

The Board will consider the appellant's claim under four 
possible theories: 1) direct service connection; 
2) presumptive service connection for chronic disease; 
3) presumptive service connection for radiogenic disease or 
disease specific to radiation-exposed veterans; and 4) 
entitlement to DIC under 38 U.S.C.A. § 1318.  For principal 
and contributory causes of death not service-connected at the 
time of the veteran's death, the appellant has the burden of 
showing that a principal or contributory cause of death was 
contracted in the line of duty coincident with military 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107; 38 C.F.R. 
§§ 3.303, 3.306.  

1. Direct service connection

First, the Board will consider the possibility of entitlement 
to service connection on a direct basis.  To establish 
entitlement to direct service connection, the appellant must 
show that a principal or contributory cause of death was a 
current disability at the time of the veteran's death, that 
the principal or contributory cause of death was diagnosed or 
treated in service, and that a medical professional linked 
the principal or contributory cause of death to active 
service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The appellant has shown that a principal cause of death was a 
current disability at the time of the veteran's death.  A 
valid claim requires proof of a present disability.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  The September 
1998 death certificate states that the immediate cause of 
death was hepatic failure due to or as a consequence of 
carcinoma of the liver.  

Direct service connection is not in order because the 
evidence shows no in-service diagnosis or treatment for a 
liver disability and includes no medical opinion that hepatic 
failure, carcinoma of the liver, or any liver disability 
resulted from an event in service.  See Hickson, 12 Vet. App. 
at 253.  Instead, the veteran's liver was normal at military 
examinations in July 1943 and March 1946.  The August 1998 VA 
examiner noted cirrhosis of the liver and opined that the 
cause was unknown, and there is no medical opinion of record 
that relates hepatic failure, carcinoma of the liver, 
cirrhosis of the liver, or any liver disability to service.  
The veteran denied being a heavy alcohol user, and although 
he had a history of hepatitis A at some point in the past, he 
had no history of hepatitis B or C.  For these reasons, 
direct service connection is not established.  

2.  Presumptive service connection for chronic disease

Next, the Board will consider whether presumptive service 
connection for chronic disease is warranted for cirrhosis of 
the liver.  To establish presumptive service connection for 
chronic disease, the appellant must show that the chronic 
disease was a principal or contributory cause of death and 
that the chronic disease manifested to a compensable degree 
within the prescribed time period after separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

The only causes of death listed on the September 1998 death 
certificate were hepatic failure and carcinoma of the liver.  
38 C.F.R. § 3.309(a),(c).  According to the September 1998 
rating decision, which was the last one before the veteran's 
death, the veteran also had nonservice-connected advanced 
cirrhosis of the liver with hepatic encephalopathy, diabetes 
mellitus with peripheral neuropathy of the lower extremities, 
residuals of cardiovascular accident with left lower 
extremity weakness, coronary artery disease with history of 
angina, residuals of cardiovascular accident with left upper 
extremity weakness, and status post radiation for prostate 
cancer.  Of these disabilities, only cirrhosis of the liver, 
diabetes mellitus, and cardiovascular disease are included on 
the list of diseases for which presumptive service connection 
for chronic disease is available.  

To warrant presumptive service connection as a chronic 
disease, cirrhosis of the liver, diabetes mellitus, or 
cardiovascular disease must have manifested to a compensable 
degree within one year after the veteran's separation from 
service.  
Because none of these eligible diseases were shown to have 
manifested within the first year after separation from 
service, entitlement to presumptive service connection for 
chronic disease must be denied.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. § 3.307(a)(3), 3.309(a).  

The veteran's March 1946 and March 1994 applications for 
service connection show that first diagnosis or treatment for 
any of the three diseases occurred no earlier than 1990, 
which was over four decades after service.  The veteran has 
failed to show continuity of symptomatology since service, 
which is required where a diagnosis of chronicity may be 
legitimately questioned.  Savage v. Gober, 10 Vet. App. 488, 
495 (1997).  

3.  Presumptive service connection for
disease specific to radiation-exposed veterans

In March 2003 and subsequent lay statements, the appellant 
asserted that the veteran participated in The Manhattan 
Project or other radiation exposure experiment at or near 
Luke Field, Arizona, from March 1944 to May 1944.  The 
appellant believes that the experiment was top secret and 
involved no atmospheric testing.  She contends that at least 
one of the veteran's disabilities had to have resulted from 
exposure to radiation in service.  

Unfortunately, service connection cannot be granted because 
the appellant has not shown that the veteran was exposed to 
ionizing radiation in service.  A dose assessment will be 
made if it is established that a radiogenic disease first 
manifested after service but not to a compensable degree 
within any applicable presumptive periods as specified in 
38 C.F.R. § 3.307 or § 3.309, and it is contended that the 
disease resulted from exposure to ionizing radiation in 
service.  38 U.S.C.A. § 501; 38 C.F.R. § 3.311(a)(1).  

Because the veteran had liver cancer at the time of his 
death, the RO's June 2002 letter requested information from 
the Army about possible exposure to ionizing radiation during 
the veteran's military service.  A request will be made for 
any available records concerning the veteran's exposure to 
radiation, and these records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  38 C.F.R. § 3.311(a)(2)(iii).  

The Army Radiation Standards and Dosimetry Laboratory's July 
2002 letter, which confirms that the Army was unable to 
locate any records of radiation exposure for the veteran, are 
consistent with service department records.  The only 
radiation-risk activity that occurred during the veteran's 
service was Operation TRINITY, which took place in New Mexico 
from July 1945 to August 1945 while the veteran was on active 
duty thousands of miles away in the Asiatic Pacific.  See 
38 U.S.C.A. § 1112(c)(3); 38 C.F.R. § 3.309(d)(3).  

For the foregoing reasons, service connection for a 
radiogenic disease or presumptive service connection for a 
disease specific to a radiation-exposed veteran cannot be 
established for this veteran.  38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309(d).  

When the weight of the evidence is against the claim, as it 
is here, the benefit of the doubt doctrine is not for 
application, and entitlement to service connection for cause 
of the veteran's death must be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1  Vet. 
App. 49, 54-55 (1990).  



4.  Entitlement to DIC under 38 U.S.C.A. § 1318

The Board will consider another possible theory of 
entitlement to compensation for the appellant.  VA shall pay 
DIC under 38 U.S.C.A. § 1318, in the same manner as if the 
veteran's death had been service-connected, to the surviving 
spouse of a veteran who dies not as the result of his own 
willful misconduct, and who at the time of death was in 
receipt of or "entitled to receive" compensation for a 
service-connected disability rated totally disabling provided 
- (1) the disability was continuously rated totally disabling 
for a period of at least ten years immediately preceding 
death; (2) the disability was continuously rated totally 
disabling since the veteran's release from active duty and 
for a period of at least five years immediately preceding 
death; or (3) the veteran was a former POW who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death.  38 U.S.C.A. § 1318(b); 
38 C.F.R. § 3.22(a).  

"Entitled to receive" means that, at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA, or had a total rating based upon individual 
unemployability (TDIU), but was not actually receiving 
compensation for an enumerated reason.  See 38 C.F.R. 
§§ 3.22, 4.16.  

Unfortunately, none of the three bases for establishing 
entitlement to DIC under 38 U.S.C.A. § 1318 are met.  
Paragraphs (1) and (2) do not apply because the veteran had 
no service-connected disabilities to be continuously rated 
100 percent disabling for ten years, or even five years, 
immediately preceding his death.  The September 1998 rating 
decision shows that, in the ten years immediately preceding 
the veteran's death later in September 1998, the only 
100 percent rating was for nonservice-connected advanced 
cirrhosis of the liver with hepatic encephalopathy for four 
years from September 1994 to September 1998 and special 
monthly pension based on need for aid and attendance from 
December 1997 to September 1998.  Paragraph (3) does not 
apply because the veteran was not a prisoner of war and 
because he died prior to September 30, 1999.  

The appellant's claim for DIC under 38 U.S.C.A. § 1318 lacks 
legal merit and must be denied, as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  


II. Entitlement to DEA under 38 U.S.C.A. Chapter 35

Next, the Board will consider the appellant's claim for DEA 
under 38 U.S.C.A. Chapter 35.  DEA is a program of education, 
which may be authorized for a surviving spouse, dependent 
child, or caretaker parent of a veteran who died of a 
service-connected disability or a totally permanent 
disability resulting from a service-connected disability.  
38 U.S.C.A. §§ 3500, 3501, 3510, 3531; 38 C.F.R. § 21.3020, 
21.3021.  

Unfortunately, in the absence of at least one service-
connected disability, entitlement to DEA cannot be 
established.  Advanced cirrhosis of the liver with hepatic 
encephalopathy, which was the only disability rated 
permanently and totally disabling at the time of the 
veteran's death, could not have resulted from a service-
connected disability because none existed at the time of the 
veteran's death and because the Board has affirmed the RO's 
denial of entitlement to service connection for cause of the 
veteran's death.  Under these circumstances, entitlement to 
DEA is not in order.  

The appellant's claim for DEA under 38 U.S.C.A Chapter 35 
lacks legal merit and must be denied, as a matter of law.  
Sabonis, 6 Vet. App. at 430.  


III.  Entitlement to a nonservice-connected pension, for 
accrued benefits purposes

During the veteran's lifetime, an April 1997 rating action 
granted entitlement to a nonservice-connected pension for the 
entire year of 1996 and terminated pension benefits from 
January 1997, when the veteran's income exceeded the annual 
eligibility level.  The April 1997 rating action became final 
because the veteran received notice of the decision by letter 
dated April 14, 1997, and a notice of disagreement was not 
filed within the prescribed time period.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.201, 20.202, 
20.302 (2003).  A May 1998 rating action extended the denial 
of pension payments from January 1998, and the veteran's June 
1998 statement raised a claim for pension payments, which 
claim was still pending at the time of his death in September 
1998.  

To show entitlement to a nonservice-connected pension, for 
accrued benefits purposes, the appellant must show that the 
veteran served for 90 days or more during a period of war, 
that he was "permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct," and that his countable income 
did not exceed the annual eligibility level.  38 U.S.C.A. 
§ 1521; 38 C.F.R. §§ 3.271, 3.272, 3.321(b)(2), 3.340, 3.342, 
4.15, 4.17.  

Certainly, the veteran satisfied the requirement of serving 
at least 90 days during a period of war because his honorable 
service from July 1943 to March 1946 included over 90 days 
during World War II.  See 38 C.F.R. § 3.2(d) (2003).  It is 
also undisputed that the veteran was permanently and totally 
disabled from nonservice-connected advanced cirrhosis of the 
liver with hepatic encephalopathy at the time of his death.  
In a June 1998 informal application, just three months before 
his death, the veteran alleged that his anticipated medical 
expenses had reduced his annual income enough for him to 
qualify again for pension payments.  When he died in 
September 1998, the only pending claim for accrued benefits 
purposes was the June 1998 claim for a nonservice-connected 
pension.  

The appellant's entitlement to a nonservice-connected 
pension, for accrued benefits purposes, depends on whether 
1998 unreimbursed medical expenses reduced 1998 countable 
annual income enough, as the veteran said, to qualify for a 
nonservice-connected pension from January 1998.  Payments of 
any kind from any source shall be counted as income during 
the twelve-month annualization period in which received.  
38 C.F.R. § 3.271.  However, the following shall be excluded 
from countable income for the twelve-month annualization 
period: welfare; maintenance by a relative, friend, or 
charitable organization; VA pension benefits; reimbursement 
of casualty loss; profit from sale of property; amounts in 
joint accounts in banks and similar institutions acquired by 
reason of death of the other joint owner; unreimbursed 
medical expenses of the veteran, spouse, children, parents, 
and other relatives for whom there is a moral or legal 
obligation of support and that was paid within the twelve-
month annualization period, regardless of when the 
indebtedness was incurred; expenses of last illnesses, 
burials, and just debts; veteran's, spouse's, or child's 
final expenses; educational expenses; certain types of child 
income; distributions from the VA Special Therapeutic and 
Rehabilitation Activities Fund; survivor benefit annuities; 
Agent Orange settlement payments; restitution to individuals 
of Japanese ancestry; cash surrender values of life 
insurance; income received by American Indian beneficiaries 
from trust or restricted lands; payments from Radiation 
Exposure Compensation Act; and payments from Alaska Native 
Claims Settlement Act.  38 C.F.R. § 3.272.  

VA's 1998 weighted average poverty threshold for one person 
as established by the Bureau of the Census was $8,316.  See 
64 Fed. Reg. 68,413.  According to the appellant's January 
1999 formal application and April 1999 medical expense 
report, the 1998 countable income of the veteran and his 
family was $9,659 and the 1998 unreimbursed medical expenses 
were $5,391.  The appellant has successfully shown that a 
nonservice-connected pension, for accrued benefits purposes, 
was warranted from January 1998 because 1998 net countable 
income of $4,268 fell well under the 1998 poverty threshold 
for one person.  


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.  

Entitlement to DEA under 38 U.S.C.A. Chapter 35 is denied.  

Entitlement to a nonservice-connected pension, for accrued 
benefits purposes, is granted.  


REMAND

With respect to the claim for improved death pension 
benefits, a remand is necessary to obtain verification of the 
appellant's countable income and possible exclusions from 
income from January 1999 to the present.  38 C.F.R. §§ 3.271, 
3.272.  

Accordingly, the case is remanded to the RO for the following 
development:  

1.  Ask the appellant to verify her 
countable income and possible exclusions 
from income for each twelve-month period 
from January 1999 to the present.  Any 
replies or failures to respond should be 
noted in writing and associated with the 
claims folder.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by The 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, 16 Vet. App. at 187; 
McKnight, 131 F.3d at 1485; Paralyzed 
Veterans of America, 345 F.3d at 1334.  
The RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act are fully complied with and 
satisfied.  38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002).  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  After undertaking any additional 
development deemed essential, the RO 
should readjudicate the claim of 
entitlement to improved death pension 
benefits based upon the entire evidence 
of record.  All pertinent law, Court 
decisions, and regulations, including the 
new law and new regulations governing 
claims for undiagnosed illness, should be 
considered.  If the claim remains in 
denied status, the appellant and her 
representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the claim.  The RO's 
actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49, 59 (1990).  
The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

4.  Thereafter, if appropriate, the claim 
should be returned to the Board for 
further appellate review.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the appellant until 
she is notified by the RO.  

The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                        
____________________________________________
	WARREN W. RICE, JR.  
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



